Affirmed and Opinion Filed December 20, 2022




                                             S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-21-00661-CR

                               EDWIN CORTEZ, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 5
                                Collin County, Texas
                        Trial Court Cause No. 005-86485-2020

                             MEMORANDUM OPINION
                        Before Justices Schenck, Osborne,1 and Smith
                                 Opinion by Justice Schenck
        Cortez appeals the county court’s order denying his motion to suppress. After

the county court denied his motion to suppress, Cortez pleaded guilty to possession

of marijuana in an amount of less than two ounces. The county court found Cortez

guilty and assessed his punishment at ninety days of confinement. In his sole issue

on appeal, Cortez appeals the county court’s order denying his motion to suppress

arguing: (1) the evidence is insufficient to support some of the county court’s



    1
      Justice Leslie Osborne was a member of the panel and participated in the oral argument of this appeal.
After argument, she resigned from this Court. Justice Osborne did not participate in the decision of this
case. TEX. R. APP. P. 41.1(b).
findings of fact; and (2) the county court erred when it concluded (a) the initial stop

and detention were reasonable, and (b) there was probable cause to support the

officer’s warrantless search of his vehicle because it was based the officer’s belief

that he smelled “illegal marijuana,” which has the same odor as “legal hemp.”

         This appeal involves the same facts and similar legal arguments as Cortez v.

State, No. 05-21-00664-CR (Tex. App.—Dallas Dec. 20, 2022, no pet. h.) (mem.

op.). In that appeal, Cortez challenges the district court’s denial of his motion to

suppress in the case against him for possession of methamphetamine in an amount

of less than one gram. We decide that appeal by a separate opinion also issuing

today because it arises out of a different trial court. However, that opinion addresses

all of the appellate arguments raised by Cortez in this appeal.2 For the reasons

explained in that case, we conclude the county court did not err when it denied

Cortez’s motion to suppress. Because the issues are determined by the law set forth

in our other opinion, we issue this memorandum opinion. See Cortez, No. 05-21-

00664-CR; see also TEX. R. APP. P. 47.4.




   2
       We note that the county court adopted the district court’s written findings of fact and conclusions of
law.
                                                    –2–
      We affirm the county court’s order.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47

210661F.U05




                                      –3–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EDWIN CORTEZ, Appellant                     On Appeal from the County Court at
                                            Law No. 5, Collin County, Texas
No. 05-21-00661-CR         V.               Trial Court Cause No. 005-86485-
                                            2020.
THE STATE OF TEXAS, Appellee                Opinion delivered by Justice
                                            Schenck. Justice Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 20, 2022




                                      –4–